 316DECISIONSOF NATIONALLABOR RELATIONS BOARD4. In agreement with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees at the Employer'sSanturce, Puerto Rico, plant, excluding all office clerical employees,professional employees, executive and administrative personnel,guards, and supervisors as defined in the Act.In the absence of any exceptions to the Regional Director's reporton challenged ballots, and in accord with his recommendations, wehereby overrule the challenges to the ballots of Manuel R. Villamil,Julia Garcia de Ruiz, and Nicolas Damiani, and sustain the chal-lenges to the remaining eight ballots.As the three challenged bal-lots, which have been overruled, are sufficient in number to determinethe results of the election, we shall direct that these three ballots im-mediately be opened and counted. If, after the ballots are openedand counted, the Petitioner shall have received a majority of thevalid ballots cast, we shall, at that time, consider and determine themerits of the Employer's objection to the election and its exceptionsto the Regional Director's report.[The Board directed that the Regional Director for the Twenty-fourth Region shall, within 10 days from the date of this Direction,open and count the ballots of Manuel R. Villamil, Julia Garcia deRuiz, and Nicolas Damiani, and thereafter upon the parties a revisedtally of ballots.If the Petitioner receives a majority of the validvotes cast, the Board shall then consider the objections to conductaffecting the results of the election; if the Petitioner does not re-ceive a majority of the valid votes the Regional Director shall issuea certification of results of election.]Paxton Wholesale Grocery CompanyandAmalgamated MeatCutters Union,Local398,AFL-CIO,Petitioner.Cases Nos.13-RC-6335 through 13-RC-6344.March 90, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before William Boetticher,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].123 NLRB No. 34. PAXTON WHOLESALE GROCERY COMPANY317Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer operates a chain of 38 retail food stores, of which26 are located in Illinois and 12 in Indiana, 34 of these stores havemeat departments.All of the stores are located within a 65-mileradius of the central office and warehouse in Danville, Illinois.ThePetitioner seeks 10 separate units, each limited to the meat depart-ment employees in one of the Employer's Illinois stores.The Em-ployer contends that the only appropriate unit is one consisting ofall the meat departments in its stores.There is no relevant bargain-ing history.All meat departments are supervised by a head of the meat depart-ment at the central office who has two assistants.The head of themeat department does the buying for all the stores.Pricing and labor relation policies for the entire chain are deter-mined and administered by the central office.Except for suchlimited power as may be exercised by the head butcher in this area(see below), the central office controls all hiring and discharges.All payroll records for the stores are kept at the central office.There are frequent transfers between stores.There is also sometransfer of merchandise between the stores.In view of the highly centralized administration of all the Em-ployer's stores, and as the single-store units sought by the Petitionerdo not conform to any administrative division of the Employer'soperations, we find that the single-store units sought are inappro-priate and that a companywide unit is alone appropriate.'More-over, there is no evidence or contention that the requested stores areall located in the same district geographical area.The Petitioner requests that if the Board finds a multistore unitappropriate, an election be directed only for those stores within thePetitioner's jurisdiction.However, the Board has consistently re-fused to predicate its unit findings upon the scope of the territorialjurisdiction of a local.2As the Petitioner has a sufficient showing ofinterest for the multistore unit, we will direct an election in that unit.If Petitioner wishes to withdraw from the election, it may do so bynotifying the Regional Director of their intention to withdrawwithin 10 days from the date of this decision.i SeeSafeway Stores, Inc.,96 NLRB 998, 1000.2SeeJewel Food Stores,111 NLRB 1368, 1372. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties stipulated that the head butchers were not supervisorsand would include them.However, the record shows that the headbutchers may, in emergency situations, discharge helpers in the meatdepartment.As the record is inadequate to ' determine whether ornot they are supervisors, we permit the head butchers to vote butdirect that the Board agent challenge their ballots.Accordingly, we find that the following employees of the Em-ployer constitute a unit appropriate for the purposes of collectivebargaining within Section 9(b) of the Act: All meat departmentemployees, including regular part-time employees, at the Employer'sIllinois and Indiana stores, but excluding grocery department em-ployees, guards, professional employees, and supervisors as definedin the Act.,[Text of Direction of Election omitted from publication.]Crown Corrugated Container,Inc.andWilliam V. Long andGeorge W.Tompkins.Cases Nos. 6-CA-1203 and 6-CA-1251.March 24, 1959DECISION AND ORDEROn October 24, 1958, Trial Examiner Louis Plost, issued a reportto the Board on dismissal of the complaints in the above-entitledproceedings, a copy of which is attached hereto.Thereafter theGeneral Counsel filed exceptions to the report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].It appears that at the end of the testimony in these proceedings,Respondent moved to dismiss the complaints, on the merits, whichmotion was forthwith granted by the Trial Examiner, with a state-ment, that he would, in due course, issue a Report on the dismissalwith his findings of fact and conclusions. In the instant Report, hehas made findings of fact and conclusions, including findings oncredibility of witnesses.We will treat the Report as an Inter-mediate Report and Recommended Order and make the initial de-cision herein.'The Board has reviewed the rulings of the Trial Examiner on thehearing and finds that no prejudicial error was committed and therulings are hereby affirmed except as follows :The General Counsel. has excepted to the rulings of the TrialExaminer, refusing to allow the General Counsel to impeach the1 SeeN.L.R.B. v. Elkland Leather Company,Inc.,114 F. 2d 221(C.A. 3), enfg. 8 NLRB519, cert.denied 311 U.S. 705, wherein it was held that an Intermediate Report isadvisory only.123 NLRB No. 42.